AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)
Vanessa MULLEN Case Number: 20CR2048-AGS

Elana R. Fogel, FD
Defendant’s Attorne

Registration Number: 95385298 | LE D
oO -
THE DEFENDANT: JUL 1 5 2024
XX] pleaded guilty to count(s) _1 OF THE SUPERSEDING INFORMATION

 

 

 

 

 

 

CLERK, U.S. DISTRICT COURT

L] was found guilty on count(s) SOUTHERN DISTRICT OF CALIFORNIA
y BY a SER

 

 

 

 

after a nlea of not guiltv. =
Accordingly, the defendant is adjudged guilty of such count(s). which involve the following offense(s):

 

 

Count
Title & Section Nature of Offense Number(s)
21 USC 844 POSSESSION OF A CONTROLLED SUBSTANCE ]
(MISDEMEANOR)
The defendant is sentenced as provided in pages 2 through 4 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
L] The defendant has been found not guilty on count(s)
J Count(s) UNDERLYING COUNTS are dismissed on the motion of the United States.
Assessment: REMITTED
Fine waived L}) Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

July 15,2021

Date of Imposition gf Sentence

  

 

E ANDREW G. SCHOPLER
UNITED STATES MAGISTRATE JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: Vanessa MULLEN Judgment - Page 2 of 4
CASE NUMBER: 20CR2048-AGS

PROBATION

Upon release from imprisonment, the defendant will be on probation for a term of:
3 YEARS

6.

MANDATORY CONDITIONS

The defendant must not commit another federal, state or local crime.
The defendant must not unlawfully possess a controlled substance. The Defendant may not use or possess marijuana under
any circumstances.
The defendant must refrain from any unlawful use of a controlled substance. The defendant must submit to one drug test
within 15 days of release from imprisonment and at least two periodic drug tests thereafter as determined by the court.
Testing requirements will not exceed submission of more than 2 drug tests per month during the term of probation, unless
otherwise ordered by the court.

LIThe above drug testing condition is suspended, based on the court's determination that the defendant poses a low

risk of future substance abuse. (check if applicable)

Pay the special assessments imposed in accordance with 18 U.S.C. § 3013.
Notify the Probation Officer of any material change in the Defendant’s economic circumstances that might affect the
Defendant’s inability to pay the special assessments.
IThe defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other conditions
on the attached pages.

20CR2048-AGS
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: Vanessa MULLEN Judgment - Page 3 of 4
CASE NUMBER: 20CR2048-AGS

STANDARD CONDITIONS OF PROBATION

As part of the defendant’s probation, the defendant must comply with the following standard conditions of probation.
These conditions are imposed because they establish the basic expectations for the defendant’s behavior while on
probation and identify the minimum tools needed by probation officers to keep informed, report to the court about, and
bring about improvements in the defendant’s conduct and condition.

1. The defendant must report to the probation office in the federal Judicial district where he is authorized to reside within 72 hours
of his release from imprisonment, unless the probation officer instructs the defendant to report to a different probation office or
within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer as
instructed.

3. The defendant must not knowingly leave the State of California without first getting permission from the court or the probation
officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where he lives or anything
about his living arrangements (such as the people living with the defendant), the defendant must notify the probation officer at
least 10 days before the change. If notifying the probation officer in advance is not possible due to unanticipated circumstances,
the defendant must notify the probation officer within 72 hours of becoming aware of a change or expected change.

6. The defendant must allow the probation officer to visit the Defendant at any time at home or elsewhere, and the defendant must
permit the probation officer to take any items prohibited by the conditions of probation that the Probation Officer observes in
plain view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
defendant works or anything about his work (such as his position or his job responsibilities), the defendant must notify the
probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
change or expected change.

8. The defendant must not communicate or interact with someone he knows is engaged in criminal activity. If the defendant knows
someone has been convicted of a felony, the Defendant must not knowingly communicate or interact with that person without
first getting the permission of the probation officer.

9. Ifthe defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72
hours.

10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,

anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
as nunchakus or tasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

12. 1f the probation officer determines the defendant poses a risk to another person (including an organization), the probation officer
may require the defendant to notify the person about the risk and the defendant must comply with that instruction. The probation
officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of probation.

20CR2048-AGS
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: Vanessa MULLEN Judgment - Page 4 of 4
CASE NUMBER: 20CR2048-AGS

SPECIAL CONDITIONS OF PROBATION

1. Submit to mental-heath treatment or counseling.

2. Submit to outpatient substance-abuse therapy and counseling.

3. Submit your person, property, residence, office, or vehicle to a search conducted by a United States The Probation
Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband or evidence

of a violation of a condition of release. Failure to submit to a search may be grounds for revocation. The defendant
shall warn any other residents that the premises may be subject to searches pursuant to this condition.

20CR2048-AGS
